SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 31, 2010 COLUMBUS MCKINNON CORPORATION (Exact name of registrant as specified in its charter) NEW YORK (State or other jurisdiction of incorporation) 0-27618 16-0547600 (Commission File Number)(IRS Employer Identification No.) , AMHERST, NEW YORK14228-1197 (Address of principal executive offices)(Zip Code) Registrant's telephone number including area code: (716) 689-5400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 DEPARTURE OF DIRECTORS OR CETAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On March 31, 2010, the registrant announced that Joseph Maliekel has been appointed as Chief Accounting Officer. A copy of the press release issued in connection with such action is attached hereto as Exhibit 99.1. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (c)Exhibits. EXHIBIT NUMBER DESCRIPTION Press Release dated March 31, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLUMBUS McKINNON CORPORATION By: /s/ Karen L. Howard Name: Karen L. Howard Title: Vice President and Chief Financial Officer Dated:March 31, 2010 EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press Release dated March 31, 2010
